 

Exhibit 10.20

HARPOON THERAPEUTICS, INC.

FIFTH AMENDED AND RESTATED CONSULTING AGREEMENT

THIS FIFTH AMENDED AND RESTATED CONSULTING AGREEMENT (this “Agreement”) dated as
of March 3, 2020 is entered into between Harpoon Therapeutics, Inc., a Delaware
corporation (the “Company”), and Patrick Baeuerle (the “Consultant”) and amends
and restates the Third Amended and Restated Consulting Agreement dated February
1, 2017 between the Company and the Consultant, as amended by the Fourth Amended
and Restated Consulting Agreement dated March 5, 2018 between the Company and
the Consultant.

INTRODUCTION

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:

1.Services.

1.1During the Consultation Period (as defined herein), the Consultant agrees to
perform, as a Senior Advisor to Company, such consulting, advisory and related
services to and for the Company in the Harpoon Consulting Field (as defined
herein) as may be reasonably requested from time to time by the Company (the
“Services”). Consultant agrees that the Company may, at its discretion,
publicize the fact that Consultant is providing Services to the Company by
featuring his biography on the Company’s website (if any) and in marketing
material relating to the Company and/or its affiliates. During the time
Consultant is providing Services, he and the Company shall refer to his position
as “Senior Advisor”.  For purposes of this Agreement, “Harpoon Consulting Field”
means molecules that bind to an antigen on a T-cell, where “antigen” means any
molecule, whether or not foreign to the body.

1.2The Company acknowledges that the Consultant is concurrently providing
consulting services for MPM Asset Management LLC (“MPM”), MPM Oncology Impact
Management LP (“OIM”) and other portfolio companies affiliated with MPM and OIM
(including, without limitation, TCR2 Therapeutics Inc. and Werewolf
Therapeutics, Inc.), separate and apart from his Services to the Company. It is
understood and agreed that Consultant’s Services under this Agreement will be
consistent with Consultant’s obligations to MPM, OIM and such other MPM and
OIM-affiliated portfolio companies; provided, however, that Consultant shall use
his reasonable best efforts and all due diligence in performing the Services.

2.Compensation.

 

--------------------------------------------------------------------------------

 

2.1Consulting Fees. The consideration described below in this Section 2.1
constitutes the full consideration for the consulting services to be provided by
the Consultant to the Company. Consultant’s compensation from Company shall be
reviewed on an annual basis.

(a)The Company shall pay to the Consultant consulting fees of Euro 8,333 per
month, which shall be payable monthly on the last day of each month in Euros
using the conversion rate of USD to Euros at the time of such payment.
Consultant shall not be eligible for an annual bonus paid by Company.

2.2Reimbursement of Expenses. The Company shall reimburse the Consultant for all
reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after receipt thereof. Notwithstanding the
foregoing, the Consultant shall not incur total expenses in excess of US$1,000
per month without the prior written approval of the Company.

2.3Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

3.Term and Termination.

3.1This Agreement shall commence upon the date hereof (the “Effective Date”) and
shall continue until the first anniversary of the Effective Date, after which it
shall automatically extend for additional one-year periods (such period, as it
may be extended, being referred to as the “Consultation Period”), and unless
sooner terminated by either Party in accordance with the provisions of Section
3.2.

3.2Without limiting any rights which either party to this Agreement may have by
reason of any default by the other party as well as any other remedies that may
be available at law or in equity), each party reserves the right to terminate
this Agreement at its convenience by written notice given to the other party.
Such termination shall be effective upon the date not earlier than 30 days
following the date of such notice as shall be specified in said notice.

3.3Sections 3 through 15 hereof shall survive termination or expiration of this
Agreement, unless otherwise explicitly provided herein. In addition, termination
of this Agreement shall not affect the Company’s obligation to pay for services
previously performed by the Consultant or expenses reasonably incurred by the
Consultant for which the Consultant is entitled to reimbursement under Section
2.2, above.

4.Cooperation. The Consultant shall use his best efforts in the performance of
his obligations under this Agreement. The Company shall provide such access to
its information and property related to the Harpoon Consulting Field as may be
reasonably required in order to permit

-2-

 

--------------------------------------------------------------------------------

 

the Consultant to perform his obligations hereunder. The Consultant shall
cooperate with the Company’s personnel, shall not interfere with the conduct of
the Company’s business and shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

5.Non-Competition. During the Consultation Period, the Consultant shall not,
either alone or in association with others, directly or indirectly provide
services for other commercial entities that are not affiliated with MPM or
provide services for any third party (including MPM and any entities affiliated
with MPM) in the Harpoon Consulting Field.  Further, the Consultant represents
that his consulting arrangement with Maverick Therapeutics, Inc. terminated on
May 2019.

6.Inventions and Proprietary Information.

6.1Inventions. Except for Excluded Inventions and Excluded Joint Patents (each,
as defined in Exhibit A), all inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) which are made, conceived, reduced to practice,
created, written, designed or developed by the Consultant, solely or jointly
with others and whether during normal business hours or otherwise, during the
Consultation Period if related to the Harpoon Consulting Field (collectively,
“Inventions”), shall be the sole property of the Company. Without limiting the
generality of the foregoing, it is understood and agreed that “Inventions” shall
include any of the foregoing inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements that arise from the
Consultant’s performance of services for the Company or from the use of the
Company’s Proprietary Information, but in any event shall not include any
Excluded Inventions or Excluded Joint Patents. The Consultant hereby assigns and
agrees to assign to the Company all Inventions and any and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefor, in the United States and elsewhere
and appoints any officer of the Company as his duly authorized attorney to
execute, file, prosecute and protect the same before any government agency,
court or authority. Upon the request of the Company and at the Company’s
expense, the Consultant shall execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention. The Consultant
also hereby waives all claims to moral rights in any Inventions.

6.2Proprietary Information.

(a)The Consultant acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he will have access to and contact with Proprietary Information. The Consultant
agrees that he will not, during the Consultation Period or at any time
thereafter, disclose to others, or use for his benefit or the benefit of others,
any Proprietary Information or Invention.

-3-

 

--------------------------------------------------------------------------------

 

(b)For purposes of this Agreement, “Proprietary Information” shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed or used by the Company,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consultant in the course of his service as a consultant to the
Company under this Agreement or any prior agreement between the parties.

(c)The Consultant’s obligations under this Section 6.2 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6.2, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of the Board of Directors of the Company.

(d)Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company all records,
files, memoranda, notes, designs, data, reports, price lists, customer lists,
drawings, plans, computer programs, software, software documentation, sketches,
laboratory and research notebooks and other documents (and all copies or
reproductions of such materials) relating to the business of the Company (except
for any such items within the scope of Excluded Inventions and Excluded Joint
Patents).

(e)The Consultant represents that his retention as a consultant with the Company
and his performance under this Agreement does not, and shall not, breach any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

(f)For purposes of this Section 6.2, the term Invention shall be deemed to
include any invention or other intellectual property right assigned by the
Consultant to the Company under any prior agreement between the parties.

6.3Remedies. The Consultant acknowledges that any breach of the provisions of
this Section 6 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Consultant agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Agreement by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.

6.4Segregation. Consultant agrees to use his best efforts: (A) to segregate the
Services performed under this Agreement from Consultant’s work done for any
third party so as to minimize any questions of disclosure of, or rights under,
any inventions; (B) to notify the Chief

-4-

 

--------------------------------------------------------------------------------

 

Executive Officer or the Board of Directors of Company in writing if at any time
Consultant believes that such questions may result from his performance under
this Agreement; and (C) to assist Company in fairly resolving any questions in
this regard which may arise. The Services performed hereunder will not be
conducted on time that is required to be devoted to any other third party.
Consultant shall not use the funding, resources and facilities of any other
third party, without the prior written consent of Company, to perform Services
hereunder and shall not perform the Services hereunder in any manner that would
give any third party rights or access to any work product of such Services.

6.5No License. Nothing in this Agreement is intended to grant any rights to
Consultant under any patent or copyright of Company, nor shall this Agreement
grant Consultant any rights in or to Proprietary Information except as expressly
set forth in this Agreement.

7.Defense and Indemnification. The Company agrees, at its sole expense, to
defend Consultant against, and to indemnify and hold Consultant harmless from,
any liability, claim, judgment, cost, expense, damage, deficiency, loss, or
obligation, of any kind or nature (including without limitation reasonable
attorneys’ fees and other costs and expenses of defense) relating to a claim or
suit by a third party against Consultant, either arising from this Agreement,
the Consultant’s performance of services for the Company under this Agreement,
or any Company products or services which result from the Consultant’s
performance of services under this Agreement.

8.Independent Contractor Status. The Consultant shall perform all services under
this Agreement as an “independent contractor” and not as an employee or agent of
the Company. Consultant is free to determine the time and place of the Services
to be provided under this Agreement. Consultant warrants to perform his
obligations under this Agreement with the usual standard of diligence but does
not guarantee the achievement of any specific commercial objectives. The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

9.Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9.

10.Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.  For clarity,
however, the parties agree and acknowledge that this Agreement does not
terminate any assignment by the Consultant to the Company of any invention or
other intellectual property right made prior to the Effective Date pursuant to
any prior agreement between the parties.

-5-

 

--------------------------------------------------------------------------------

 

12.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

13.Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts.

14.Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

15.Miscellaneous.

15.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

15.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

15.3In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

(signature page follows)

-6-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above,

HARPOON THERAPEUTICS, INC.

By: /s/ Gerald McMahon

Gerald McMahon, PhD

Title: CEO & President

CONSULTANT

By: /s/ Patrick Baeuerle

Patrick Baeuerle, PhD

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Excluded Inventions and Excluded Joint Patents

“Excluded Inventions” means any information (including, without limitation,
business plans and/or business information), technology, know-how, materials,
notes, records, designs, ideas, inventions, improvements, devices, developments,
discoveries, compositions, trade secrets, processes, methods and/or techniques,
whether or not patentable or copyrightable, that are made by Consultant alone or
jointly with others in the course of performing services for an Excluded
Company, in each case to the extent, and only to the extent, such item is
applicable within an Excluded Field and assigned to an Excluded Company pursuant
to a written consulting agreement in place prior to and as of the time such
invention or other item is first made. To the extent any such invention or other
item is applicable or useful outside any Excluded Field, then to that extent, it
shall not be deemed an Excluded Invention. It is understood, however, that
Excluded Joint Patents (defined below) are not so limited to an Excluded Field.

“Excluded Joint Patents” means any patent rights to which Consultant becomes a
joint inventor with respect to a patentable invention conceived jointly by
Consultant with one or more employees of an Excluded Company directly in the
course of performing services for such Excluded Company, to the extent that: (a)
the inventive contribution of the Excluded Company employee(s) is not separable
from that of Consultant and (b) the same is assigned to such Excluded Company
pursuant to a written consulting agreement in place prior to and as of the time
such invention is first conceived.

For purposes of the foregoing:

 

•

“Antigen” means any molecule, whether or not foreign to the body.

 

 

•

“Excluded Company” means each of TCR2 Therapeutics Inc. and Werewolf
Therapeutics, Inc.

 

 

•

“Excluded Field” means each of the TCR2 Field and the Werewolf Field.

 

•

“Cytokine” means any chemokine, interferon, interleukin, lymphokine or growth
factor.

 

•

“TCR2 Field” means T-cells comprising a complete T-cell receptor (TCR) complex,
in which at least one of the six subunits of the TCR is fused to a tumor Antigen
binder that binds to the tumor Antigen in an HLA-independent fashion.

 

•

“Werewolf Field” means molecules comprising a Cytokine, and such molecules may
include one or more other elements that is (a) an antibody, (b) an
immunoglobulin, (c) part of the immunoglobulin superfamily, or (d) a fragment of
(a) through (c).  For clarity, the Werewolf Field excludes molecules that do not
comprise a Cytokine, but which do comprise an immunoglobulin-based Cytokine
binding domain.

 